400th d i s t r i c t c o u r t
                                               FORT BEND COUNTY, TEXAS


CLIFFORD J. VACEK
          Presidingjudge                                           August 7, 2012




                  Patrick F. McCann
                  Attorney at Law
                  909 Texas Ave. #205
                  Houston, Texas 77002


                  Re:      Cause No. 10-DCR-55807A; The State of Texas vs. Terry Smith, In the
                        •• 400th Judicial District Court of Fort Bend County, Texas

                 Dear Mr. McCann,

                                 Please be advised that the Motion for New Trial is scheduled for
                           an oral hearing on Monday August 22, 2012 at 8:30 a.m. m the 400th
                           Judicial District Court of Fort Bend County?, Texas. If you have any
                           questions, please call me at (281) 341-4422.

                 Sincerely,




                 Gabriela R. Mmdieta
                 Court Coordinator



                                                                                        i, Annie Rebecca Elliott, District Clerk of Fort
                 cc:       Fort Bend Count)' District Attorney's Office                 County, Texas, do hereby certify that the
                                                                                        foregoing is a true, correct and full copy of the
                                                                                        instrument herein set out as appears of record in
                                                                                        the District Court ofRort Bend County, Texas.
                                                                                        This tf^ day of \ KiU,                      20 /]
                                                                                                          ANHIE REBECCA ELLIOTT. DISTRICT CifRK

                                                                                                          By_^ «k-Q- CJ3u Deputy
10-DCR-055807A                                                                                            YOLANDA COLE
LETT
Letters                                 1422 KUGENE HEIMANN • RICHMOND,TX • 77469
1979119                                     PHONE: 281.3 41,4 422 • FAX: 281.344.3928
                                                                                   10-DCR-055807A
                                                                                   APBW
                                                                                   Application tor Bench Warrant
                                                                                   2024517




                                              TH DISTRICT COURT

                                  BENCH WARRANT INFORMATION




          CAUSE NUMBER:                                   10-DCR-055807A


          STATE OF TX VS.                                 THE STATE OF TX
                                                          VS.
                                                          TERRY SMITH


          OFFENSE:                                        FORGERY


          LOCATION OF DEF.                                PLANE STATE JAIL
                                                          (SANTA MARIE XS)
                                                          904 FM 686
                                                          DAYTON, TX 77535
                                                          936-258-2476 (101)

                                                          TDC# 1796886
                                                          SID#    08724851



         DATE WANTED:                                     INSTANTER

         DATE OF REQUEST:                                 09/04/2012


I, Annie Rebecca Elliott, District Clerk of Fort Batd
County, Texas, do hereby certify that the
foregoing is a true, correct and full copy of the
instrument herein set out as appears of record In
the District Court off ort Bend County, Texas.
Thieiabiayof K^^f                           20,tt
                 ANNIE REBECCA ELLIOTT, DISTRICT CJtERK

                        .LQQ»&-t)eputy
                                                                               0*9**
              YOLANDA COLE